DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tastad et al (US 2004/0053698 A1).

Regarding Claim 1, Tastad discloses a bezel assembly (12, 16) as illustrated in figure 2, for dispensing a flexible substrate, i.e, banknotes/bills as mentioned at paragraph 3, the bezel assembly comprising:
a rear bezel body (12), as illustrated in figure 2, including a first slot i.e., the inner dimension of rear bezel body (12) about the horizontal rear direction arrow, noting disposed in the rear bezel body (12), the first slot having a first front opening for outputting the flexible substrate and having a first rear opening for receiving the flexible substrate, the first slot being configured or designed to facilitate transport of the flexible substrate through the first slot, the rear bezel body (12) further including a first attachment interface, i.e., the left and right sides as well as the upper and lower sides of the inner portion of the rear bezel body (12), as illustrated in figure 2, for example;
a front bezel body (16), as illustrated in figure 2, noting that the front bezel body (16) fits within rear bezel body (12), including a second slot, (22), as illustrated in figure 2 and as mentioned at paragraphs 13 and 17, disposed in the front bezel body (16), the second slot (22) having a second front opening for outputting the flexible substrate and having a second rear opening for receiving the flexible substrate from the first front opening of the rear bezel body (12), noting that the slot (22) must have a front and rear opening in order to enabling input and output of banknotes/flexible members, noting again paragraphs 13, mentioning “an entry end 20 with an entry slot 22” and paragraph 17, i.e., “the entry slot 22 is fully exposed for receiving bills”, the second slot being configured or designed to facilitate transport of the flexible substrate through the second slot, the front bezel body (16), noting that transport can be construed as including manual insertion of a banknote, further including a second attachment interface, i.e., the four sides of the outer portion about the horizontal arrow of front bezel body (16) and noting the dashed phantom lines within the rear bezel body representing the placement of the front bezel body within the rear bezel body, as illustrated in figures 2 and 3; and
wherein the front bezel body (16) is removably and directly connectable to the rear bezel body (12) via engagement of the first and second attachment interfaces, as illustrated in annotated figures 2-4, as follows.

    PNG
    media_image1.png
    1278
    930
    media_image1.png
    Greyscale

wherein the front bezel body (16) and rear bezel body (16) are configured or designed in a manner such that, when the front bezel body (12) is coupled to the rear bezel body (16), the first slot and second slot are caused to be in alignment with each other so as to help facilitate transport of the flexible substrate through the first and second slots, as illustrated in figures 2-4, noting that figure 4 illustrates a tolerance of float allowed between the front bezel body and the rear bezel body and the first and second slots.
	Regarding Claim 9, Tastad discloses wherein the rear bezel body (12) includes a first projection (34) extending from the rear bezel body, the first projection including a distal end portion, i.e., near leader line for (34), which includes the first attachment interface, noting that the first attachment interface is part of the inner walls of the rear bezel body (12), as illustrated in figures 2 and 3.
Regarding Claim(s) 10, Tastad discloses wherein the rear bezel body includes a first projection (34) extending from the rear bezel body (12) the first projection (34) including a first distal end portion , i.e., near leader line for (34), which includes a first part of the first attachment interface, noting that the first attachment interface is part of the inner walls of the rear bezel body (12), as illustrated in figures 2 and 3, noting that mounting plate (34) includes portions that can be construed to be a first projection with a distal end portion;
wherein the rear bezel body (12) further includes a second projection, i.e., the corner vertice of the triangular portion, as illustrated in annotated figure 3, above, extending from the rear bezel body (12) the second projection including a second distal end portion which includes a second part of the first attachment interface, noting that the second projection can be construed to include a second distal end portion such as the very tip, all of which are integral with the first attachment interface, i.e., the inner walls of the rear bezel body (12), as illustrated in figures 2 and 3;
wherein the front bezel body (16) includes a first part of the second (attachment) interface disposed at a first side of the front bezel body, such as the upper or lower sides of the second attachment interface, as shown in figure 3; and
wherein the front bezel body (16) includes a second part of the second (attachment) interface disposed at a second side, i.e., such as the left and right sides of the second attachment interface of the front bezel body (16).
	Regarding Claim 15, Tastad discloses wherein the front bezel body (16) and rear bezel body (12) are each separate parts of the bezel assembly, as shown in figures 2 and 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 2, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tastad et al (US 2004/0053698 A1) in view of Johnson et al (US 2014/0090950 A1).

Regarding Claim(s) 2, 11, 13 and 14, Tastad teaches the system as described above.
Regarding Claim(s) 2, Tastad does not expressly teach wherein the flexible substrate corresponds to a ticket-in/ticket-out ("TITO") type ticket or voucher.
Regarding Claim 2, Johnson teaches wherein the flexible substrate corresponds to a ticket-in/ticket-out ("TITO") type ticket or voucher, as mentioned at paragraphs 3, 11 and 174, for example.
Regarding Claim 2, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the flexible substrate corresponds to a ticket-in/ticket-out ("TITO") type ticket or voucher, as taught by Johnson, in Tastad’s device to which the bezel is attached for the purpose of providing data input/output using 2D barcode format which provides for transfer of more information in a smaller footprint, as mentioned at Johnson, paragraph 174, last sentence.
an electrical system configured or designed to enable the bezel assembly to be electrically coupled to a plurality of electrical connections, as suggested by the presence of indicators (24), as mentioned at paragraph 17 and as illustrated at figures 2 and 3.
Regarding Claim 11, Tastad does not expressly teach a plurality of electrical connection interface types, including a first electrical connection interface type and a second electrical connection interface type which is different from the first electrical connection interface type.
Regarding Claim 11, Tastad does not expressly teach, but Johnson teaches further comprising an electrical system (150, 152, 154, 156, 158, 159, 200, 500) as illustrated in figures 2, 3, 12, 13, 15-18, 23-30, 32 and 33, configured or designed to enable the bezel assembly (100) to be electrically coupled to a plurality of electrical connection interface types, including a first electrical connection interface type and a second electrical connection interface type which is different from the first electrical connection interface type, as mentioned at paragraph 101, i.e., “[i]t is understood by those skilled in the art that the attachment device can be selected from any known attachment devices or attachment interfaces that would be suitable for the installation thereof.”  Note that interface (577) communicates with bill validator (230) as mentioned at paragraphs 147 and 148, first sentence, for example.  See also paragraph 162, which mentions in the last sentence “[i]t is also understood that the same schematic arrangements can be utilized in conjunction with or modified for any other interface integrated within the bezel assembly 100, 102, 104, 300, 400, 500.”
a first connection interface type and a second electrical connection interface type which is different from the first electrical connection interface type, as taught by Johnson, in Tastad’s bezel assembly for the purpose of connecting Tastad’s indicators and other electrical features with the main controller of the gaming machine.
Regarding Claim 13, Tastad does not expressly teach further comprising a plurality of electrical components including:
a circuit board;
a first electrical harness electrically connected to the circuit board, the first electrical harness being configured or designed to enable the circuit board to be electrically coupled to a first type of electrical connector interface; and
a second electrical harness electrically connected to the circuit board, the second electrical harness being configured or designed to enable the circuit board to be electrically coupled to a second type of electrical connector interface different from the first type of electrical connector interface
Regarding Claim 13, Tastad does not expressly teach, but Johnson teaches further comprising a plurality of electrical components, as illustrated in figure 18, including:
a circuit board (572);
a first electrical harness (585) electrically connected to the circuit board (572), the first electrical harness (585) being configured or designed to enable the circuit board (572) to be electrically coupled to a first type of electrical connector interface (577), as mentioned at paragraphs 101, 147, 148 and 162; and
a second electrical harness (579 or 583) electrically connected to the circuit board (572), the second electrical harness (579 or 583) being configured or designed to enable the circuit board (572) to be electrically coupled to a second type of electrical connector interface different from the first type of electrical connector interface, as mentioned at paragraphs 101, 147, 148 and 162.
Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a first electrical harness electrically connected to the circuit board, the first electrical harness being configured or designed to enable the circuit board to be electrically coupled to a first type of electrical connector interface; and
a second electrical harness electrically connected to the circuit board, the second electrical harness being configured or designed to enable the circuit board to be electrically coupled to a second type of electrical connector interface different from the first type of electrical connector interface
as taught by Johnson, in Tastad’s bezel assesmbly for the purpose of connecting Tastad’s indicators and other electrical features with the main controller of the gaming machine.
further comprising a plurality of electrical components, including:
a circuit board;
at least one electrical interface, electrically coupled to the circuit board;
a first electrical harness configured or designed to be removably connected to the circuit board via the at least one electrical interface, the first electrical harness including a first type of electrical connector configured or designed to electrically couple to at least one external device having a first type of electrical connector interface; and
a second electrical harness configured or designed to be removably connected to the circuit board via the at least one electrical interface, the second electrical harness including a second type of electrical connector configured or designed to electrically couple to at least one external device having a second type of electrical connector interface; and
wherein the first type of electrical connector interface is different from the second type of electrical connector interface.

Regarding Claim 14, Tastad does not expressly teach, but Johnson teaches further comprising a plurality of electrical components, including:
a circuit board (572);
at least one electrical interface, as mentioned at paragraphs 101, 133, 147-149 and 162, electrically coupled to the circuit board (572);
a first electrical harness (585) configured or designed to be removably connected to the circuit board (572) via the at least one electrical interface, the first electrical harness (572) including a first type of electrical connector configured or designed to electrically couple to at least one external device having a first type of electrical connector interface (577); and
a second electrical harness (579 or 583) configured or designed to be removably connected to the circuit board (572) via the at least one electrical interface (577), the second electrical harness including a second type of electrical connector configured or designed to electrically couple to at least one external device having a second type of electrical connector interface, as mentioned at paragraphs 101, 147-149 and 162, for example; and
wherein the first type of electrical connector interface is different from the second type of electrical connector interface, as mentioned at paragraphs 101, 147-149 and 162.
Regarding Claim 14, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided further comprising a plurality of electrical components, including:
a circuit board;
at least one electrical interface, electrically coupled to the circuit board;
a first electrical harness configured or designed to be removably connected to the circuit board via the at least one electrical interface, the first electrical harness including a first type of electrical connector configured or designed to electrically couple to at least one external device having a first type of electrical connector interface; and
a second electrical harness configured or designed to be removably connected to the circuit board via the at least one electrical interface, the second electrical harness including a second type of electrical connector configured or designed to electrically couple to at least one external device having a second type of electrical connector interface; and
wherein the first type of electrical connector interface is different from the second type of electrical connector interface.
as taught by Johnson, in Tastad’s bezel assesmbly for the purpose of connecting Tastad’s indicators and other electrical features with the main controller of the gaming machine.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tastad et al (US 2004/0053698 A1) in view of Coulter (US 2003/0015397 A1).



Regarding Claim 3, Tastad does not expressly teach wherein the first and second attachment interfaces are configured or designed to provide a plurality of different engagement configurations for enabling the front bezel body and rear bezel body to be coupled together in accordance with a plurality of different positional configurations.  

Regarding Claim 3, Tastad does not expressly teach, but Coulter teaches wherein the first (14) and second (16) attachment interfaces, as illustrated in figures 1 and 2, are configured or designed to provide a plurality of different engagement configurations, noting the infinite adjustment positions afforded via the slot (22) and pin (24) elements, as illustrated in figures 1 and 2.  Note that adjustment in the horizontal direction via a sliding slot connection is construed as meeting the limitations of “a plurality of different engagement positions”.

Regarding Claim 3, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided first and second attachment interfaces, i.e., the slot and pin elements, as taught by Coulter, in Tastad’s bezel assembly  for enabling the front bezel body and rear bezel body to be coupled together in accordance with a plurality of different positional configurations, thus further enabling adjustments to be made to allow the bezel to float within a certain 

Regarding Claim 4, Tastad does not expressly teach wherein the first and second attachment interfaces are configured or designed to enable the front bezel body and rear bezel body, to be adjustably coupled together in a manner which enables the front bezel body and/or rear bezel body to be adjusted into a plurality of different positions.
Regarding Claim 4, Tastad does not expressly teach, but Coulter teaches wherein the first and second attachment interfaces (14, 16) are configured or designed to enable Tastad’s front bezel body and rear bezel body to be adjustably coupled together in a manner which enables the front bezel body and/or rear bezel body to be adjusted into a plurality of different positions, as illustrated in figures 1 and 2 of Coulter.  
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tastad et al (US 2004/0053698 A1) in view of Beadell et al (US 2008/0113709 A1).

Regarding Claim(s) 7 and 8, Tastad teaches the system as described above.

Regarding Claim 7, Tastad teaches wherein the rear bezel body (12) further includes a mounting plate portion, i.e., inner wall/shoulder (34), as mentioned at paragraphs 15 and 16 and as illustrated in figures 2 and 3;
wherein the mounting plate portion (34) defines a mounting surface configured or designed to enable the rear bezel body (12) to be mounted to a validator, i.e., front door (14) of gaming machine (10) as illustrated in figures 1, 2 and 3 and as mentioned at paragraphs 16 and 17, for example; and
wherein the mounting surface includes the first rear opening for receiving the flexible substrate from the validator (10), noting that the first rear opening is defined by the walls of the rear bezel body (12) which are also attached to the mounting plate portion (34), as illustrated in figures 2 and 3, noting that the hatching is the same in the cross section for both the mounting plate and rear bezel body walls thus indicating the same material and structure as integral to each other.
Regarding Claim 7, Tastad does not expressly teach a ticket printer device.

Regarding Claim 7, Tastad does not expressly teach, but Beadell teaches a gaming machine having a ticket printer device (18) which prints bar coded tickets, as mentioned at paragraphs 88, 96, 110, 113, 142, 143, 146, 152, 153 and 156 and as illustrated in figures 1, 4 and 5d.

Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have used a ticket printer device as taught by Beadell, in Tastad’s gaming machine for the purpose of dispensing bar-coded tickets, as is common in the gaming industry, for example.  Therefore, since such a printing device requires a bezel, it would have been obvious to have used Tastad’s bezel assembly with the ticket printer device as taught by Beadell, as is common in the gaming industry.

Regarding Claim 8, Tastad teaches wherein the first slot is tapered such that a height of the first rear opening is greater than a height of the first front opening, as illustrated in figures 2 and 3.
Regarding Claim 8, Tastad does not expressly teach 
wherein the second slot is tapered such that a height of the second rear opening is greater than a height of the second front opening.
Regarding Claim 8, although Tastad does not expressly teach the second slot is tapered such that a height of the second rear opening is greater than a height of the second front opening, before the effective filing date of the invention, it would have been obvious as a matter of design choice to have tapered the second slot (22) of the front bezel body (16) so as to remain consistent with the taper of the first slot of the rear bezel body (12) because such a taper is known to be used to encourage and enable egress and ingress toward and way from a transport opening such as the first and second front openings.  
	Note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   See also MPEP 2144.04 (VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), i.e., “[a]lthough the reference did not disclose a plurality of ribs, the 
	Applicant’s specification and disclosure provides no criticality as to the second slot is tapered such that a height of the second rear opening is greater than a height of the second front opening.  Therefore it would have been obvious to have duplicated Tastad’s general taper of the first slot in the second slot so that they both have the same general taper which helps to direct flexible substrate into and out of the slot combination. 
  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tastad et al (US 2004/0053698 A1) in view of Mikuszewski et al (US 2011/0320043 A1).

Regarding Claim 12, Tastad teaches the system as described above.
Regarding Claim 12, Tastad does not expressly teach including a three-pin type electrical connector interface type and a four-pin electrical connector interface type.
Regarding Claim 12, Tastad does not expressly teach, but Mikuszewski teaches an electrical system configured or designed to enable the assembly (100) to be electrically coupled to a plurality of electrical connector interface types, including a three-pin type electrical connector interface type and a four-pin electrical connector interface type, as mentioned at paragraphs 20, 28 and 32 and as illustrated at figures 1, 3 and 5.
Regarding Claim 12, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided an electrical system to be electrically coupled to a plurality of electrical connector interface types, including a three-pin type electrical connector interface type and a four-pin electrical connector interface type as taught by Mikuszewski, in Tastad’s electrical system for the purpose of connecting various electrical pathways depending upon the digital and power requirements of the system using typical electrical connection formats, as is typical in the gaming industry.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tastad et al (US 2004/0053698 A1)  in view of Coulter (US 2003/0015397 A1) and further in view of Beadell et al (US 2008/0113709 A1).

Regarding Claim 16, Tastad teaches the system as described above.

Regarding Claim 16, see rejections of Claims 1, 3, 4 and 7, above.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive.  
Regarding Applicant’s arguments concerning Johnson, this reference is only used for its teaching of electrical system components, thereby rendering them moot.
Regarding Coulter, Applicant asserts that because “Coulter is directed to a telescopic slot chute for retrieval of payouts from slot machines” as mentioned at p. 13 last paragraph, and that Coulter does not “teach or suggest that the telescopic slot chute may be utilized as part of a bezel assembly specifically configured or designed for use with a bill validator in a financial transaction device”.  
However, In response to this argument, it is noted that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Additionally, it is noted that the scope of analogous art is to be construed broadly.  See MPEP 2143, Example 7, stating with respect to Wyers v. Master Lock Co., 616 F.3d 1231, 95 USPQ2d 1525 (Fed. Cir. 2010), “[t]he court explained that the Supreme Court’s decision in KSR "directs [it] to construe the scope of analogous art broadly." Id. at 1238, 95 USPQ2d at 1530. More particularly, with respect to this cite, The Court in Wyers states as follows.

‘The Supreme Court’s decision in KSR International Co. v. Teleflex, Inc., 550 U.S. 398 (2007), directs us to construe the scope of analogous art broadly, 

	In this situation, Coulter teaches solving the problem of “adjustability” of a portable chute, which is analogous to a slot such as used in Tastad’s bezel assembly for transporting banknotes into and out of the gaming machine.  Also, note that Tastad teaches the bezel assembly as being a floating bezel, with float tolerances in two dimensions, i.e., x and y, along a cross section of the banknote travel direction along the slot.  Coulter provides adjustability along the travel direction along the chute/slot through the use of a pin and slot connection on either side of the transport surface of the chute/slot.  Therefore, not only is Coulter analogous to Tastad’s teaching, as concerning the problem of adjustability of a money slot/chute for transporting money, but Coulter expressly teaches adjustability in a third direction, i.e., the z direction into and out of the gaming machine along the transport direction of the flexible substrate.  

Further note in response to Applicant’s arguments that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 
	
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As previously mentioned, Coulter teaches adding the feature of adjustability of the transport chute/slot in the z-direction.  One of ordinary skill in the art would have been motivated to further provide adjustability in the z-direction to further adjust for misalignment between the bezel assembly and the gaming machine door (14), for example.  
Therefore, although Coulter does not teach each and every feature of Applicant’s claims, Coulter is considered to teach the feature of adjustability required to obtain Applicant’s claimed bezel assembly as recited in Claims 3, 4 and 16.



Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Peltz ‘670 is cited as another example of a bezel assembly having front (22, 24, 34, 28) and rear (42, 44, 32) bezel bodies.  See figures 2-6, for example.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

March 11, 2021